DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021, 7/23/2021, 9/1/2021, 1/4/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuma et al. (US 20150076232 A1).
Regarding claim 1, Fukuba discloses (Fig. 6A) an image reading device capable of producing illumination including a continuous, low-intensity level illumination component and one or more pulsed, high-intensity level illumination components comprising: 
¶46 - The method commences at box 530 and advances to box 532 where the CPU 18 may cause the illumination system 16 to generate illumination according to the illumination period 31'' (FIG. 4E) or 31''' (FIG. 4F), which illuminates targeted indicia or an object with a continuous, low-intensity level illumination component and at least one pulsed, high-intensity level illumination component. In box 534, the CPU 18 may cause the image sensor 14 to collect light reflected from the illuminated indicia or object over a first selected exposure period 40a.sub.i' (FIGS. 4E and 4F), in the global shutter mode);
storing respective combinations of brightnesses of respective images obtained by the respective imagings and the imaging conditions 10of the respective images in a memory (¶46 - In box 536, the CPU 18 may read image data representing the reflected light collected by the image sensor 14 (captured image) according to the read out period 50a (FIGS. 4E and 4F));
obtaining an estimate of a first parameter indicating degree of influence of variation of the exposure time on brightness of images (¶47 - calculates the proper exposure period based on the current image intensity of the captured image in box 544) and an estimate of a second parameter indicating degree of influence of variation of the amount of the illumination on brightness of images (¶47 - If, however, the decoding is not successful ("No"), the logic may flow to box 614 and continue from there, as described above, such that the illumination level (brightness) of the illumination system 16 and the predefined image sensor's gain value are successively adjusted and selected), 15based on the combinations of the brightnesses and the imaging conditions stored in the memory (¶47); and
determining an imaging condition to be used in a next imaging based on the estimate of the first parameter and the estimate of the second parameter (¶47 - This allows the selected exposure level to be reproduced and reflected in the next image captured by the image reader for decoding
Regarding claim 2, Fukuba discloses the method of claim 1 above and further discloses wherein a lighting time of the illuminator is used as a value indicating the amount of the illumination to the imaging object by the illuminator (¶47).  
Regarding claim 6, Fukuba discloses: 
an imager (¶31);
an illuminator configured to illuminate an imaging object of the imager (¶31);
a controller configured to control the imager and the illuminator 20according to respective imaging conditions to perform respective imagings each including an exposure time of the imager and amount of the illumination to the imaging object by the illuminator (¶46);
a storer configured to store respective combinations of brightnesses of respective images obtained by the respective imagings 25and the imaging conditions of the respective images in a memory (¶46);
an imaging condition determiner configured to obtain an estimate of a first parameter indicating degree of influence of variation of the exposure time on brightness of images and an estimate of a 43second parameter indicating degree of influence of variation of the amount of the illumination on brightness of images, based on the combinations of the brightnesses and the imaging conditions stored in the memory, and determine an imaging condition to be used in a next 5imaging by the controller based on the estimate of the first parameter and the estimate of the second parameter (¶47). 
Regarding claim 7, Fukuba discloses the apparatus of claim 6 above and further discloses wherein a lighting time of the illuminator is used as a value indicating the amount of the illumination to the imaging object by the 10illuminator (¶47).  
Regarding claim 11, Fukuba discloses the method of claim 1 and further discloses a non transitory machine readable storage medium 5containing program instructions executable by a computer (¶31), and when executed, causing one computer or a plurality of computers in cooperation to control .  
Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-5 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Meier et al. (US 9734370 B2) discloses devices and methods employing dual target auto exposure. Lanni et al. (WO 2016191557 A1) discloses structured illumination system for increased dynamic range in quantitative imaging. The prior art of record does not explicitly disclose an imaging method of imaging by an imaging device comprising an imager and an illuminator configured to illuminate an imaging object of the imager, the method comprising: 5performing respective imagings according to respective imaging conditions each including an exposure time of the imager and amount of the illumination to the imaging object by the illuminator; storing respective combinations of brightnesses of respective images obtained by the respective imagings and the imaging conditions 10of the respective images in a memory; obtaining an estimate of a first parameter indicating degree of influence of variation of the exposure time on brightness of images and an estimate of a second parameter indicating degree of influence of variation of the amount of the illumination on brightness of images, 15based on the combinations of the brightnesses and the imaging conditions stored in the memory; determining an imaging condition to be used in a next imaging based on the estimate of the first parameter and the estimate of the second parameter, wherein a lighting time of the illuminator is used as a value indicating the amount of the illumination to the imaging object by the illuminator; and determining a relation between the exposure time and the lighting time such that the longer the lighting time is, the shorter the exposure time .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/               Primary Examiner, Art Unit 2887